Title: From Thomas Jefferson to Spencer Roane, 30 June 1821
From: Jefferson, Thomas
To: Roane, Spencer


Dear Sir
Monticello
June 30. 21.
To the letter of Colo Taylor to yourself, recieved thro’ the Governor, I returned an answer  on the 27th addressed to you, & put under cover to him.I have now to thank you for the papers of Algernon Sydney which I had before read with great approbation successively as they came out. I had hoped mr Ritchie would publish them in pamphlet form, in which case I would have taken half a dozen, or a dozen myself, and inclosed them to some of my old friends in the different states, in the hope of exciting others to attend to this case, whose stepping forward in opposition, would be more auspicious than for Virginia to do it. I should expect that New York, Ohio, & perhaps Maryland might agree to bring it forward, & the two former being Anti-Missourians might recommend it to that party. the 2d No of Fletcher concentrates the points of alarm very strongly. ever affectionately and respectfully yoursTh: Jefferson